Exhibit 10.35

Unum Group

Severance Pay Plan

For

Executive Vice Presidents

OF

Unum Group

Effective January 1, 2007



--------------------------------------------------------------------------------

Preamble

Unum Group (the “Corporation”) adopts this Severance Pay Plan for Executive
Vice-Presidents of Unum Group (the “Plan”), effective as of January 1, 2007, in
order to provide enhanced severance benefits to the Corporation’s full-time
Executive Vice-Presidents, who are not parties to an employment agreement or
severance agreement with the Corporation or eligible to participate in any other
severance pay plan of the Corporation, in the event that their employment with
the Corporation or its successor or affiliates is involuntarily terminated due
to poor performance, job elimination, or Unum’s decision to fill the position
with a different resource consistent with corporate direction. The purpose of
the Plan is to provide an adequate and competitive bridge to new employment in
such circumstances. Executive Vice-Presidents who are parties to Change in
Control Agreements may still be eligible for benefits under the Plan in
accordance with the terms of the Plan in the event their employment is
involuntarily terminated due to poor performance, job elimination, or Unum’s
decision to fill the position with a different resource consistent with
corporate direction. in a situation that does not trigger payment under a Change
in Control Agreement.

Unum employees who are eligible for and actually receive benefits under the Plan
are participants in the Plan (“Participants”), provided that the Participant is
terminated from employment and signs an agreement containing a general release
of claims including such things as a release to the Company and all conceivably
related persons or entities or affiliates from all known or unknown claims; a
covenant never in the future to pursue any released claim; a promise never to
seek employment with the Company or any affiliate in the future unless the
Agreement is modified in writing by all authorized parties; a promise to repay
any benefit equivalent to the number of weeks of severance pay which exceeds the
number of weeks the participant was separated from service in the event of
reemployment; and a promise not to disclose or use the Company’s or any of its
affiliates’ or subsidiaries’ proprietary or trade secret information; and may
include but not be limited to a promise not to solicit current or former
customers, employees, or suppliers, to the fullest extent lawful; and may
require a promise not to engage in business activities that compete with the
Company or any of its affiliates or subsidiaries, to the fullest extent lawful
on such form as shall be provided by the Corporation.

 

I. Eligibility

 

1. In order to be eligible to participate in the Plan, a person must be a
full-time Executive Vice-President of Unum Group or in the same job level but
having a different title with a wholly-owned subsidiary and sitused in the
United States (an “Eligible employee”) as of the day immediately prior to his or
her involuntary termination of employment due to poor performance, job
elimination, or Unum’s decision to fill the position with a different resource
consistent with corporate direction. For purposes hereof, an Employee shall be
considered employed on a “full-time” basis if he is scheduled to work and
actually works at least 40 hours per week.

For purposes of the Plan, “Employee” means any individual who is considered by
the Employer to be in a legal employer-employee relationship with an



--------------------------------------------------------------------------------

Employer and from whom taxes are currently being withheld (unless on an approved
unpaid leave of absence).

For purposes of the Plan, “Employer” means, collectively or individually as the
context may indicate, the Corporation, any of its predecessors, and any and all
of its wholly owned subsidiaries in the United States. For purposes of the Plan,
the terms Unum Group, Unum, or Corporation means collectively or individually as
the context may indicate, Unum, any of its predecessors and any and all of its
wholly-owned subsidiaries in the United States.

 

2. To be eligible for severance payments and benefits, an Employee must be
involuntarily separated from his or her employment with the Employer due to poor
performance, job elimination, or Unum’s decision to fill the position with a
different resource consistent with corporate direction.

 

3. If any of the following apply, an Employee shall be ineligible to receive the
severance payments and benefits under the Plan:

• death

• disability;

• resignation;

• retirement;

• job abandonment;

• termination for misconduct (as interpreted by the Plan Administrator in
accordance with the Corporation’s Human Resources policies and procedures);

• termination for cause

• geographic transfer of the Employee to a comparable position with full
relocation benefits;

• Employer, Corporation, any subsidiary, or affiliate, arranges for or offers
comparable employment with the Employer, the Corporation, any subsidiary or
affiliate, including but not limited to Colonial, or with a third party; or

• If an employee fails to exercise good faith while participating in any return
to work program.

There shall be a strong presumption of a material diminution in an Employee’s
base compensation and that an involuntary separation has occurred which
qualifies an Eligible Employee for a severance benefit under this Plan if
(i) the Employee’s primary component of cash compensation is generally annual
base salary and (ii) there is a change in the current position or a change by
the Employee to a new position which in either instance results in an annual



--------------------------------------------------------------------------------

base salary reduction of 15% or more and the Employee terminates employment. The
Plan Administrator, however, in his sole discretion, may determine that the
intent of the Plan is better served by; (i) paying a severance benefit under the
Plan where the annual base salary reduction is less than 15% (but not less than
10%) or (ii) not paying a severance benefit even though the salary reduction is
15% or more (but not more than 20%).

The determination as to whether an Eligible Employee becomes ineligible to
participate in the Plan shall be made by the Plan Administrator in his or her
sole and absolute discretion.

For purposes of the Plan, “Termination for Cause” means the continued failure of
the Employee to perform substantially the Employee’s duties with the Employer
(other than any such failure resulting from incapacity due to physical or mental
illness), after a written demand for substantial performance is delivered to the
Employee by the Chief Executive Officer of the Corporation which specifically
identifies the manner in which the Chief Executive Officer believes that the
Employee has not substantially performed the Employee’s duties, or the willful
engaging by the Employee in illegal conduct or gross misconduct which is
materially and demonstrably injurious to the Employer, or conviction of a felony
or guilty or nolo contendere plea by the Employee with respect thereto.

For purposes of the Plan, “disability” is defined as in either the Corporation’s
Long Term or Short Term Disability Plan. Notwithstanding, employees whose
positions are eliminated or filled while they are on full or partial disability
leave will be eligible for severance, (1) when and if they are certified to
return to work full-time and are no longer receiving any disability payments and
(2) a comparable position with the Employer, Corporation, any subsidiary, or
affiliate, including Colonial, or by arrangement with a third party is not
available through any return to work program or otherwise. However, no
individual will be eligible for severance if they have been on LTD leave for
more than six (6) consecutive months.

 

4. If any severance or termination benefits are due or paid under any other
severance plan, employment agreement, severance agreement, change in control
agreement, or other agreement or arrangement including but not limited to those
sponsored by or entered into with Unum or any of its affiliates or subsidiaries
including Colonial, or by virtue of state or federal law, the benefits and any
sums due or paid to the employee under that plan, agreement, arrangement, or law
shall be a complete dollar for dollar offset against any severance obligations
or payments due under the Plan.

 

5. This Plan neither constitutes a contract of employment between any Employee
and the Employer nor does it create any right to continued employment for any
specified time with the Employer. The Employee understands that the employment
relationship remains “at will” and may be terminated at any time, with or
without cause.



--------------------------------------------------------------------------------

II. Payments and Benefits

 

1. The severance payment shall be equal to the sum of 18 months of the
Participant’s annual base salary as in effect on the date of termination.

For purposes of the Plan, “base salary” means the fixed annualized base salary
reflected on the current payroll system. The actual hours scheduled and worked
as of the employee’s termination date will be used to determine the “base
salary”.

“Base salary” excludes any other incentive plan payout, including performance
based incentive (PBI); Employer contributions to retirement savings plans or
deferred compensation; stock options; sign on bonuses, relocation benefits; or
any other special awards.

 

2.

The severance payment shall be paid as a lump sum after the seven day revocation
period following the signing of the Agreement and General Release, and within
2 1/2 months after the close of the year in which the severance benefits vest.

 

3. Employer shall withhold appropriate federal and state taxes from the
severance payment but there will be no deductions for the Corporation’s benefit
and retirement plans. Deductions will be made for any outstanding debt owed by
the separated Eligible Employee to the Employer.

 

4. Participants shall not be entitled to continued coverage under the medical
and dental benefit insurance plans of the Corporation (other than as may be
required by the federal COBRA health care continuation requirements).

 

5. Participants who are entitled to receive a severance payment under the Plan
shall also be provided with limited outplacement benefits within reasonable
limitations as to duration consistent with corporate policy, and as to dollar
amount as established by the Corporation on a uniform basis for similarly
situated employees. Unless the Corporation provides otherwise, outplacement
services may be provided by an organization of the Participant’s choosing, and
the Corporation will reimburse the cost thereof in an amount up to twenty
percent (20%) of the Participant’s base salary as in effect on the date of
termination.

 

6. Severance benefits shall not be paid unless and until the eligible employee
returns any and all Unum property.

 

III. General Agreement and Release

In consideration for the payment of severance hereunder, the Eligible Employee
shall execute a general agreement and complete release of claims against the
Corporation, which shall be in substantially the form attached hereto as
Appendix A or such other form as shall be approved by the Corporation.



--------------------------------------------------------------------------------

IV. Administration

 

1. The Plan is administered by the Executive Vice-President – Legal and
Administrative Affairs or such officer’s delegate or successor (the “Plan
Administrator”). The Plan Administrator shall be the named fiduciary of the
Plan, shall have complete discretionary authority to control and manage the
operation and administration of the Plan, and shall have such other powers as
are necessary to discharge its duties, including but not limited to, construing
and interpreting the terms of the Plan, making rules and regulations to
administer the Plan, deciding all questions concerning eligibility to
participate in and receive benefits under the Plan, and determining the amount
and time of payment of any benefits under the Plan. The Plan Administrator’s
decisions shall be final and binding on all parties.

 

2. The laws of the Sixth Circuit Court of Appeals shall govern this Plan.

 

3. Except for any acts of misconduct, the Corporation shall indemnify and hold
harmless the Corporation’s Plan Administrator and any of his or her delegates or
successors from and against any liability, loss, cost or expense arising from
any action or inaction by such party in connection with such party’s
responsibilities under the Plan.

 

V. Funding and Payment of Benefits

The benefits of the Plan shall be paid by the Employers out of general assets.
Therefore, there is no separate fund of assets maintained in connection with the
Plan. The Employers shall make severance payments under the Plan directly to the
Participant.

 

VI. Amendment and Termination

The Corporation may at any time (1) amend the Plan in any manner deemed
advisable by it, (2) terminate or limit the Plan, or (3) terminate or limit the
participation in the Plan by the Corporation, effective as of the date specified
in the instrument of amendment or termination, with or without cause, and
without the consent of any Eligible Employee. Such amendments may be retroactive
to the extent deemed appropriate by the Corporation and may be made in
contemplation of, or with specific reference to, a particular transaction, job
elimination, reduction in force, or similar event. The Compensation Committee of
the Board of Directors of Unum Group shall be authorized to adopt on behalf of
the Corporation all amendments to the Plan. Amendments shall be adopted in
writing.

 

VII. Claims Procedure

Any person claiming a benefit, requesting an interpretation or ruling under the
Plan, or requesting information under the Plan shall present a claim in writing
to the Plan Administrator. The Plan Administrator shall respond to the claim
within 90 days unless special circumstances require an extension of time of up
to an additional 90 days. The Plan Administrator shall notify the claimant of
the special circumstances and the date by which a decision is



--------------------------------------------------------------------------------

expected. If no response to a claim is received within the prescribed time, it
shall be deemed denied.

If the claim is denied, the Plan Administrator shall give the claimant a written
notice, including the specific reason for denial, with reference to pertinent
Plan provisions. The denial shall include a description of any additional
information necessary for the claimant to perfect a claim, an explanation of why
such information is necessary and a description of the procedure for having the
denied claim reviewed.

The claimant may request review of a denied claim by written notice to the Plan
Administrator given within 60 days after receiving notification of denial. The
claimant or authorized representative may submit a written application for
review, may review pertinent documents and may submit issues and comments in
writing. The Plan Administrator shall decide whether to affirm or reverse the
earlier denial and give notice to the claimant.

The decision on review shall be made within 60 days after receipt of a request
for review of the claim, unless special circumstances require an extension of
time for up to an additional 60 days. The Plan Administrator shall give the
claimant notice of such an extension. The Plan Administrator shall give the
claimant written notice of the decision on review, including specific references
to Plan provisions on which the decision is based. All decisions on review shall
be final and binding on all parties concerned.

Any lawsuit must be filed within six months of such final determination.

 

VIII. Formal Information

Plan Name and Type:

Unum Group

Severance Pay Plan for

Executive Vice-Presidents Of

Unum Group

Plan Sponsor Assigned No. ___

Plan year end: December 31

Plan Sponsor:

Unum Group

1 Fountain Square

Chattanooga, Tennessee 37402

Employer Identification No. [62-1598430]

Plan Administrator:

Executive Vice President – Law and Regulatory Affairs

Plan Administrator

Unum Group Severance Pay Plan for

Executive Vice-Presidents of Unum Group



--------------------------------------------------------------------------------

Unum Group

1 Fountain Square

Chattanooga, TN 37402

Telephone No. (423) 755-6876

Agent for Service of Process:

General Counsel

Unum Group

1 Fountain Square

Chattanooga, Tennessee 37402

Telephone No. (423) 755-6876

This Plan was adopted by the Board of Directors of Unum Group on August 17,
2006, effective January 1, 2007; and amended on May 24, 2007, and January 1,
2009.